    AO 470 (Rev. 12/03) Order or Temporary Detention



                                            United States District Court
                           EASTERN                                       District of                                NEW YORK


            UNITED STATES OF AMERICA '                                                  ORDER OF TEMPORARY DETENTION
                                                  US DISTRICT COURT E.D.N.Y.              PENDING HEARING PURSUANT TO
                                 V.                                                                    BAIL REFORM ACT
                                                   ^     OCT 03 2019              *

                                   3r. BROOKLYN                                        dumber:
                            Defend^




        Upon motion of the                                                                                                     , it is ORDERED thata

detention hearing is set for               \          ^\\ ^                     *^t _                  VV\
                                                  I     I Date                                                          Time

before                                   OxV)
                                                                         Name ofJudicial Officer

                                                                 BROOKLYN, NEW YORK
                                                                  Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal) (

(                                                                                                                     ) and produced for the hearing.
                                               Other Custodial Official



                                                        ^ '
Date:                                          'c/'}/i' f
                                               ' '^ /                                  s/Vera M. Scanlon, USMJ
                                                   f                            Judicial Officer




*Ifnot heldimmediately upon defendant's first appearance, thehearing may becontinued forup to three daysupon motion of theGovernment, or upto
five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
      Ahearing isrequired whenever the conditions setforth in18 U.S.C. §3142(f) are present. Subsection (1)sets forth the grounds that may beasserted only
by the attorney fortheGovernment; subsection (2)states thata hearing is mandated upon themotion ofthe attorney fortheGovernment or upon thejudicial
officer's ownmotion ifthere isa serious riskthatthe defendant (a)will flee or(b)will obstruct or attempt toobstructjustice, orthreaten, injure, or intimidate,
or attempt to threaten, injure, or intimidate a prospective witness or juror.
